                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON


HUONG THI NGUYEN,
                                                         CV No.: 3:16-cv-02258-JE

                        Plaintiff.
                                                         ORDER APPROVING PLAINTIFF'S
                                                         MOTION FOR ATTORNEY FEES
                                                         PURSUANT TO 42 U.S.C. §406(b)


COMMISSIONER
SOCIAL SECURITY ADMINISTRATION,

                        Defendant.


        After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $12,009.20 for attorney fees pursuant to 42 U.S.C.

§406(b). The Commissioner shall deduct from this amount an administrative assessment under 42 U.S.C.

§406(d) and pay Plaintiff’s counsel the balance.

        IT IS SO ORDERED this _19th__ day of __December__, 2018_.

                                                         __/s/ John Jelderks___________
                                                         John Jelderks
                                                         United States Magistrate Judge



PRESENTED BY:
Robyn M. Rebers OSB#034309
Attorney for Plaintiff




Order for EAJA Fees                                                                     3:16-cv-02258-JE
